28 Cal. Rptr. 3d 2 (2005)
110 P.3d 1217
BRANICK
v.
DOWNEY SAVINGS & LOAN.
No. S132433.
Supreme Court of California.
April 27, 2005.
Petition for review granted; issues limited
Petition for review GRANTED.
The issue to be briefed and argued is limited to the following: If the standing limitations of Proposition 64 apply to actions under the Unfair Competition Law that were pending on November 3, 2004, may a plaintiff amend his or her complaint to substitute in or add a party that satisfies standing requirements of Business and Professions Code section 17204, as amended, and does such an amended complaint relate back to the initial complaint for statute of limitations purposes?
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, BROWN, and MORENO, JJ., concur.